Citation Nr: 0108139	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-06 548	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from August 1989 to 
June 1991, and from November 1996 to January 1998.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1998, by the St. Louis, Missouri, Regional Office (RO), which 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 30 percent disability rating, effective 
January 29, 1998.  A notice of disagreement with the rating 
assigned was received in January 1999.  A statement of the 
case was issued in February 1999.  In February 1999, the 
veteran's claims folder was transferred from the Fort 
Harrison, Montana, RO to the Hartford, Connecticut RO.  The 
veteran's substantive appeal was received in March 1999.  VA 
progress notes were received in March 1999.  A VA 
compensation examination was conducted in April 1999.  By a 
rating action in June 1999, the RO increased the evaluation 
for the veteran's service-connected PTSD from 30 percent to 
50 percent, effective January 29, 1998.  A supplemental 
statement of the case was issued in June 1999.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet.App. 35, 38 
(1993).  Consequently, as the veteran has not withdrawn his 
claim for an increased rating for PTSD under 38 C.F.R. 
§ 20.204, that issue remains in appellate status.  


REMAND

On his substantive appeal form (VA Form 9) received in March 
1999, the veteran requested that he be scheduled for a 
personal hearing before a member of the Board of Veterans' 
Appeals at the local RO (a Travel Board hearing).  By letter 
dated in February 2001, the veteran was advised that he was 
scheduled to appear before a Member of the Board at a Travel 
Board hearing in Hartford, on March 21, 2001.  On March 1, 
2001, VA correspondence to the veteran was returned by the 
United States Postal Service with a notation which 
essentially indicated that the veteran had a new address, but 
that the time limit within which mail would normally be 
forwarded to the new address had expired.  

According to a C&P Master Record Status, dated March 15, 
2001, it appears that the veteran's benefit checks were being 
sent to an address in Yakima, Washington.  As it does not 
appear that the veteran was notified of the hearing at the 
correct address of record, there remains a pending request 
for a Travel Board hearing.  Thus, to ensure full compliance 
with due process requirements, a Travel Board hearing must be 
rescheduled.  38 C.F.R. §§ 20.703, 20.704 (2000).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should take the appropriate 
action to ascertain the veteran's current 
address, to include the address where his 
VA compensation checks are being mailed.  

2.  In accordance with appropriate 
procedures, the RO should take 
appropriate action to schedule the 
veteran for a hearing at the appropriate 
RO before a Member of the Board.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the claimant until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




